COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00294-CR 
 



Miranda Louise McPherson


 


APPELLANT
 




V.
 




tHE STATE OF TEXAS


 


STATE
  



 
------------
 
FROM THE
432ND DISTRICT
Court OF Tarrant
COUNTY
------------
MEMORANDUM OPINION[1]
AND JUDGMENT
----------
          We have considered appellant’s AWithdrawal
Of Notice Of Appeal Pursuant To Texas Rule Of Appellate Procedure 42.2(a).@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P. 42.2(a), 43.2(f).
                                                                            PER CURIAM
PANEL: 
GARDNER, WALKER, and MCCOY, JJ.
 
DO NOT PUBLISH
Tex. R. App.
P. 47.2(b)
                                                              
DELIVERED:  September 9, 2010 




[1]See Tex. R. App. P. 47.4.